Title: From Thomas Jefferson to James Innes, 2 May 1781
From: Jefferson, Thomas
To: Innes, James



Sir
Richmond May 2d. 1781

Having received information that divers Citizens of this Commonwealth in the Counties of James City and York, have lately committed Acts, some of which amount to high Treason, and others to Misprision of Treason; and that some, tho’ they have been able so to disguise and conceal their Transactions as that legal evidence cannot be obtained by which they might be subjected to prosecution for treason or a Misprision of Treason, in a due Course of law, yet have so conducted themselves as to furnish the most pregnant Circumstances of Suspicion that they have been guilty of those offences or are disaffected to the Independence of the United States, and will, whenever they shall have opportunity, aid or advise the Measures of the Public Enemy, which persons, in the present critical Situation of this Commonwealth, it is indispensably necessary to punish for their Crimes by way of Example to others, or to disable from doing Mischief: I must therefore, as you are proceeding to that part of the Country, desire and authorize you to make enquiry into the premises, and where you shall have probable Cause to believe that any persons have been guilty of Treason or Misprision of Treason, that there is legal evidence to convict them thereof, and that an examining Court can be had on them in the County where the offence was committed before there shall be any Danger of a Rescue by the Enemy, you have them delivered to the Warrant of a Justice of the Peace, in order that they may be prosecuted in the usual Forms of the law, and be aiding in their safe Conveyance to the Public Jail in Richmond, if they be ordered to be so conveyed: But where you shall be of Opinion that legal evidence cannot be obtained, that an examining Court can not be procured in the County before there will be Danger of a Rescue by the Enemy, and that there are pregnant Circumstances of Suspicion that they have been guilty of the offences of treason or Misprision of Treason, or where there shall be pregnant Causes of Suspicion that persons in those Counties are disaffected to the Independence of the United States, and will, when Occasion serves, aid or advise the Operations of the Enemy, that in those Cases you apprehend such Persons and send them in safe Custody to the Jail of this County reporting to the Executive the facts and Circumstances of Suspicion whereon you proceed.
In the execution of these Powers, I must recommend to you that  you have no Retrospect to any fact prior to the 17th of April last, being the Day the Enemy embarked at Portsmouth, that you single out only those who have been foremost or most daring in their offences, and that even these be treated by those into whose hands they shall be committed with no Insult or Rudeness, unnecessary for their safe Custody. I am &c.,

Tho: Jefferson

